DETAILED ACTION
This office action response the amendment application on 03/21/2022.
Claims 1-3, 7-14, 18-19, 21, and 25-28 are presented for examination.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
This is in response to the amendments filed on 21 March, 2022.  Claims 1, 2, 7, 8, 9, 12, 18, and 21 have been amended.  Claims 25-28 have been newly added.  Claims 4-6, and 15-17 have been withdrawn from consideration. Claims 1-3, 7-14, 18-19, 21, and 25-28 are pending and have been considered below.
Response to Arguments
Applicant's arguments filed June 15, 2020 have been fully considered but they are not persuasive.
The applicant argues see pages 11-12, of the Remarks that Zhang and Loehr fails to show or suggest the element of “determining, based on the at least one SRS resource, the at least one procedure to be applied to the uplink transmission over the PUSCH” as set forth in claim 1, 12, and 21. Examiner respectfully disagrees. First, the Examiner would like to remind the Applicant's that the rejection based on the broadest reasonable interoperation of the claims. For instance, Zhang appears to be silent to the instant claim, however Loehr further discloses determining the at least one procedure to be applied to the uplink transmission over the PUSCH based on the at least one SRS resource ([see, e.g., wherein the eNode transmitted to the user equipment with data on the Physical Downlink Shared Channel (PDSCH) (see, [0154]), determine timing alignment procedure of the user equipment’s that applied for uplink transmission timing for PUCCH/PUSCH of the UE, and includes SRS recourses disclosed, [0154-0157, 0919-0921], and Fig. 7]).  
Thus, the combination of Zhang and Loehr meets the scope of the claimed limitation as currently presented. 
Additional prior art discloses for the applicant as a references that corresponding to the claim’s limitations.

US20180248736, the first TA value is the one used by the UE to adjust its timing before the handover from the source eNB, and the second TA value is the one used by the UE after the handover from the target eNB; determine the timing correction or TA value calculated based on the reception timing of the preamble within the RA procedure, and adjusts its uplink transmission timing according to the TA value,  (see, 0030-0035]).
WO-2018203680-A1, the SRS resource configuration information comprising configuration information indicating one or more previously configured timing advance values for one or more SRS resources; control information indicating a particular SRS resource from among the one or more SRS
resources; and transmitting an uplink signal at the configured temporal uplink transmission point using the timing advance value corresponding to the particular SRS resource, (see, pages 2, abstract)

Applicant’s arguments with respect to claims 25-27 have been carefully considered but are moot in view of the new grounds of rejection necessitated by Applicant’s amendments.
 Claim Objections
Claims 16, 12, and 21 are objected to because of the following informalities:  Claims 16, 12, and 21 are recites “SRS” respectively which appears to be abbreviated or incorrect meaning. Claims 2, 8, 9, 11, and 13, are objected to because of the following informalities:  Claims 2, 8, 9, 11, and 13, are recites “TRP” respectively which appears to be abbreviated or incorrect meaning.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-14, 19, and 21  are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (U.S. Patent Application Publication No. 2013/0070726), (“D1”, hereinafter), in view of Loehr et al. (U.S. Patent Application Publication No. 2016/0227505), (“D2”, hereinafter). 
As per Claim 1, D1 discloses a method implemented at a terminal device, 
the method comprising:
 in response to a network device providing a serving cell (i.e., the source eNB, [0030]) to serve the terminal device (i.e., the UE, [0030]) and the serving cell being configured with at least a first procedure for adjusting first timing of first uplink transmissions and a second procedure for adjusting second timing of second uplink transmissions ([see, e.g., wherein the first TA value is the one used by the UE to adjust its timing before the handover from the source eNB, and the second TA value is the one used by the UE after the handover from the target eNB, [0030-0033], and Fig. 4b]), 
determining, from the first and second procedures, at least one procedure to be applied to an uplink transmission ([see, e.g., the RA procedure applied to the timing correction or TA value calculated based on the reception timing of the preamble, and adjusts its uplink transmission timing according to the TA value, [0033], and in Fig. 4a-b]); 
determining at least one timing advance (TA) value for the at least one procedure ([see, e.g., determine the timing correction or TA value calculated based on the reception timing of the preamble within the RA procedure, [0033-0035], and Fig. 4b]); and 
applying the at least one procedure to the uplink transmission by adjusting a timing of the uplink transmission based on the at least one TA value ([see, e.g., the RA procedure applied to the timing correction or TA value calculated based on the reception timing of the preamble, and adjusts its uplink transmission timing according to the TA value, [0033], and in Fig. 4a-b]), 
D1 doesn’t appear explicitly disclose: wherein the determining the at least one procedure comprises,  in response to receiving from the network device an indication of at least one SRS resource to be used for the uplink transmission over a physical uplink shared channel (PUSCH), determining, based on the at least one sound reference signal (SRS) resource, the at least one procedure to be applied to the uplink transmission over the PUSCH, and wherein the adjusting the timing of the uplink transmission comprises adjusting the timing of the uplink transmission over the PUSCH based on the at least one TA value. 
However, D2 discloses wherein the determining the at least one procedure comprises,
 in response to receiving from the network device an indication of at least one SRS resource to be used for the uplink transmission over a physical uplink shared channel (PUSCH) ([see, e.g., in response to receiving timing advance update commands from the eNodeB, the user equipment shall adjust its uplink transmission timing with data on the Physical Downlink Shared Channel (PDSCH) and the SRS resource, [0154-0157), 
determining, based on the at least one (SRS) resource, the at least one procedure to be applied to the uplink transmission over the PUSCH ([see, e.g., wherein the eNode transmitted to the user equipment with data on the Physical Downlink Shared Channel (PDSCH) (see, [0154]), determine timing alignment procedure of the user equipment’s that applied for uplink transmission timing for PUCCH/PUSCH of the UE, and includes SRS recourses disclosed, [0154-0157, 0919-0921], and Fig. 7]), and 
wherein the adjusting the timing of the uplink transmission comprises adjusting the timing of the uplink transmission over the PUSCH based on the at least one TA value ([see, e.g., adjust its uplink transmission timing for PUCCH/PUSCH/SRS of the primary cell, and moreover, adjust the timing of its uplink transmissions on the uplink of the target cell relative to the timing advance value [0157, 0221], and Fig. 9B]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide adjusting the timing of the uplink transmission results improve the power-efficient of the user-terminal to maximize coverage (D2, [0082]]).
As per Claims 2, 13, D1 further discloses wherein the network device is coupled with a first TRP (see, item 430, Fig. 4a) and a second TRP (see, item 440, Fig. 4a) for communication with the terminal device (see, item 420, Fig. 4a), the first and second TRPs being included in the serving cell ([see, e. g., the serving cell is disclosed, [0035-0037], and Fig. 4a]); and 
wherein the first procedure is configured for adjusting first timing of first uplink transmissions via the first TRP and the second procedure is configured for adjusting second timing of second uplink transmissions via the second TRP ([see, e. g., the source eNB has calculated a TA value referred to as TA1 that is used by the UE to adjust its transmission, and adjust the synchronization of either the source or the target eNB, [0035-0037], and Fig. 4a]).  
As per Claims 3, 14, D1 further discloses wherein determining the at least one procedure comprises: 
in response to receiving information on at least one resource associated with the uplink transmission ([see, e. g., uplink synchronization disclosed, [0035-0037], and Fig. 4a]), 
determining the at least one procedure based on the information ([see, e. g., determining the source eNB measures reception timing information for the UE to obtain uplink synchronization, [0030], and Fig. 4a]).  
As per Claim 8, D1 and D1 disclose the method of Claim 2, and D1 further discloses wherein the at least one procedure includes the first procedure to be applied to a first uplink transmission via the first TRP ([see, e. g., the source eNB has calculated a TA value referred to as TA1 that is used by the UE to adjust its transmission, and adjust the synchronization of either the source or the target eNB, [0035-0037], and Fig. 4a]), 
determining at least one TA value comprises: 
determining a first TA value for the first procedure ([see, e.g., the different TA values, [0022], and Fig. 5a-b]); and 
adjusting the timing of the uplink transmission comprises: 
adjusting the timing of the first uplink transmission based on the first TA value ([see, e.g., adjusting the time synchronization of an eNodeB, the first TA value is the one used by the UE to adjust its timing before the handover,  [0030], and Fig. 5a-b]).  
As per Claim 9, D1 and D1 disclose the method of Claim 8, and D1 further discloses wherein the at least one procedure further includes the second procedure to be applied to a second uplink transmission via the second TRP ([see, e. g., the source eNB has calculated a TA value referred to as TA1 that is used by the UE to adjust its transmission, and adjust the synchronization of either the source or the target eNB, [0035-0037], and Fig. 4a]), determining at least one TA value comprises: 
determining a second TA value for the second procedure ([see, e.g., the second TA value, [0030] ]), the second TA value being different from the first TA value ([see, e.g., The first TA value is the one used by the UE to adjust its timing before the handover and is thus retrieved from the source eNB. The second TA value is the one used by the UE after the handover and is retrieved from the target eNB, [0030]]); and 
adjusting the timing of the uplink transmission comprises: 
adjusting the timing of the second uplink transmission based on the second TA value ([see, e.g., adjusting the time synchronization of an eNodeB, the first TA value is the one used by the UE to adjust its timing before the handover,  [0030], and Fig. 5a-b]).  
As per Claim 10, D1 and D1 disclose the method of Claim 8, and D1 further discloses wherein the first TA value is determined based on at least one of the following: 
a TA command from a Random Access Response ([see, e.g., a TA value for adjusting the UE transmission timing, the RA response 213 [0032-0033], and Fig. 2]); 
a TA command from a Medium Access Control (MAC) Control Element (CE); and a TA value determined for the first procedure previously ([see, e.g., a second step of the RA procedure with TA value disclosed,  [0032-0033], and Fig. 2]).  
As per Claim 11, D1 and D1 disclose the method of Claim 9, and D1 further discloses wherein the second TA value ([see, e.g., the second TA value disclosed, [0030]]) is determined based on at least one of the following: 
a TA command from a Random Access Response; 
a TA command from a MAC CE; 
a TA value determined for the first procedure previously; 
a TA value determined for the second procedure previously ([see, e.g., the second TA value is the one used by the UE after the handover and is retrieved from the target eNB, [0030]]); and 
a timing difference between a first downlink signal received from the first TRP and a second downlink signal received from the second TRP.  
As per Claim 12, D1 discloses a  method implemented at a network device, comprising: 
in response to the network device providing a serving cell to serve a terminal device and the serving cell being configured with at least a first procedure for adjusting timing of uplink transmissions and a second procedure for adjusting timing of uplink transmissions ([see, e.g., adjust its timing before the handover that retrieved from the source eNB, and the target eNB, the TA parameter value is derived from the uplink received timing at the eNB, [0030-0032], and Fig. 4b]), 
determining, from the first and second procedures, at least one procedure to be applied to an uplink transmission ([see, e.g., wherein the handover procedures between the source and target cells and the UE (see, in Fig. 4a-b]), the UE receives the RA response 213, it adjusts 214 its uplink transmission timing according to the TA value, [0032-0035], and Fig. 4b]). 
D1 doesn’t appear explicitly disclose: wherein the determining the at least one procedure comprises,  in response to receiving from the network device an indication of at least one SRS resource to be used for the uplink transmission over a physical uplink shared channel (PUSCH), determining, based on the at least one sound reference signal (SRS) resource, the at least one procedure to be applied to the uplink transmission over the PUSCH, and wherein the adjusting the timing of the uplink transmission comprises adjusting the timing of the uplink transmission over the PUSCH based on the at least one TA value. 
However, D2 discloses wherein the determining the at least one procedure comprises,
 in response to receiving from the network device an indication of at least one SRS resource to be used for the uplink transmission over a physical uplink shared channel (PUSCH) ([see, e.g., wherein the initial timing alignment procedure upon reception, an indication of adjust its uplink transmission timing for PUCCH/PUSCH/SRS, [0157]]), 
determining, based on the at least one (SRS) resource, the at least one procedure to be applied to the uplink transmission over the PUSCH ([see, e.g., determine the initial timing alignment procedure, the user equipment shall adjust its uplink transmission timing for PUCCH/PUSCH/SRS,  [0157, 0919], and Fig. 7]), and 
wherein the adjusting the timing of the uplink transmission comprises adjusting the timing of the uplink transmission over the PUSCH based on the at least one TA value ([see, e.g., adjust its uplink transmission timing for PUCCH/PUSCH/SRS of the primary cell, and moreover, adjust the timing of its uplink transmissions on the uplink of the target cell relative to the timing advance value [0157, 0221], and Fig. 9B]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide adjusting the timing of the uplink transmission results improve the power-efficient of the user-terminal to maximize coverage (D2, [0082]]).
As per Claim 19, D1 and D1 disclose the method of Claim 12, and D1 further discloses further comprising: 
transmitting a first TA command indicating a first TA value for the first procedure and a second TA command indicating a second TA value for the second procedure to the terminal device, such that the terminal device applies the at least one procedure to the uplink transmission by adjusting the timing of the uplink transmission based on at least one of the first and second TA values ([see, e.g., determine the first TA value is the one used by the UE to adjust its timing before the handover and is thus retrieved from the source eNB. The second TA value is the one used by the UE after the handover and is retrieved from the target eNB, [0030, 0032-0035], and Fig. 4b]).  
As per Claim 21, D1 discloses a  terminal device comprising: 
a processor ([see, e.g., the processor, [0028]); and 
a memory coupled to the processor and storing instructions thereon ([see, e.g., a memory coupled to the processor, [0028]), the instructions, when executed by the processor, causing the terminal device response to a network device providing a serving cell to serve the terminal device and the serving cell being configured with at least a first procedure for adjusting timing of uplink transmissions and a second procedure for adjusting timing of uplink transmissions ([see, e.g., adjust its timing before the handover that retrieved from the source eNB, and the target eNB, the TA parameter value is derived from the uplink received timing at the eNB, [0030-0032], and Fig. 4b]), 
determine,  from the first and second procedures, at least one procedure to be applied to an uplink transmission ([see, e.g., wherein the handover procedures between the source and target cells and the UE (see, in Fig. 4a-b]), the UE receives the RA response 213, it adjusts 214 its uplink transmission timing according to the TA value, [0032-0035], and Fig. 4b]); and 
determine at least one timing advance (TA) value for the at least one procedure ([see, e.g., determine the first TA value is the one used by the UE to adjust its timing before the handover and is thus retrieved from the source eNB. The second TA value is the one used by the UE after the handover and is retrieved from the target eNB, [0030, 0032-0035], and Fig. 4b]). 
D1 doesn’t appear explicitly disclose: wherein the determining the at least one procedure comprises,  in response to receiving from the network device an indication of at least one SRS resource to be used for the uplink transmission over a physical uplink shared channel (PUSCH), determining, based on the at least one sound reference signal (SRS) resource, the at least one procedure to be applied to the uplink transmission over the PUSCH, and wherein the adjusting the timing of the uplink transmission comprises adjusting the timing of the uplink transmission over the PUSCH based on the at least one TA value. 
However, D2 discloses wherein the determining the at least one procedure comprises,
 in response to receiving from the network device an indication of at least one SRS resource to be used for the uplink transmission over a physical uplink shared channel (PUSCH) ([see, e.g., wherein the initial timing alignment procedure upon reception, an indication of adjust its uplink transmission timing for PUCCH/PUSCH/SRS, [0157]]), 
determining, based on the at least one (SRS) resource, the at least one procedure to be applied to the uplink transmission over the PUSCH ([see, e.g., determine the initial timing alignment procedure, the user equipment shall adjust its uplink transmission timing for PUCCH/PUSCH/SRS,  [0157, 0919], and Fig. 7]), and 
wherein the adjusting the timing of the uplink transmission comprises adjusting the timing of the uplink transmission over the PUSCH based on the at least one TA value ([see, e.g., adjust its uplink transmission timing for PUCCH/PUSCH/SRS of the primary cell, and moreover, adjust the timing of its uplink transmissions on the uplink of the target cell relative to the timing advance value [0157, 0221], and Fig. 9B]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide adjusting the timing of the uplink transmission results improve the power-efficient of the user-terminal to maximize coverage (D2, [0082]]).

Claims 5-7, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (U.S. Patent Application Publication No. 2013/0070726), (“D1”, hereinafter), in view of Loehr et al. (U.S. Patent Application Publication No. 2016/0227505), (“D2”, hereinafter), and further in view of OUCHI et al. (International Patent Application Publication No. WO 2015/064738 A1), (“D3”, hereinafter).
As per Claims 5, 16, D1 doesn’t appear explicitly disclose: wherein determining at least one procedure comprises: 
in response to receiving, from the network device, an indication of at least one DMRS port to be used for transmitting a DMRS associated with PUSCH,
determining, based on the at least one DMRS port, the at least one procedure to be applied to an uplink transmission over PUSCH; and adjusting the timing of the uplink transmission comprises: adjusting the timing of the uplink transmission over PUSCH based on the at least one TA value. 
However, D3 discloses wherein determining at least one procedure comprises: 
in response to receiving, from the network device, an indication of at least one DMRS port to be used for transmitting a DMRS associated with PUSCH ([see, e.g., DMRS) used by the base station apparatus 1 to demodulate the physical uplink control channel PUCCH and / or the physical uplink shared channel PUSCH, [see attached, machine translation, page 9-10]]), 
determining, based on the at least one DMRS port, the at least one procedure to be applied to an uplink transmission over PUSCH; and 
adjusting the timing of the uplink transmission comprises: 
adjusting the timing of the uplink transmission over PUSCH based on the at least one TA value ([see attached, machine translation, page 10-11]]).
In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3. The motivation for doing so would have been to provide changes the ratio of uplink resources and downlink resources according to uplink traffic results improve carrier aggregation to maximize coverage (D3, page 2]).
As per Claims 6, 17, D1 doesn’t appear explicitly disclose: wherein determining at least one procedure comprises: 
in response to receiving, from the network device, an indication of at least one CSI-RS resource for determining pre-coding information to be used for an uplink transmission over PUSCH, determining, based on the at least one CSI-RS resource, the at least one procedure to be applied to the uplink transmission over PUSCH; and 
adjusting the timing of the uplink transmission comprises: 
adjusting the timing of the uplink transmission over PUSCH based on the at least one TA value.
However, D3 discloses wherein determining at least one procedure comprises: 
in response to receiving, from the network device, an indication of at least one CSI-RS resource for determining pre-coding information to be used for an uplink transmission over PUSCH ([see, e.g., DMRS) used by the base station apparatus 1 to demodulate the physical uplink control channel PUCCH and / or the physical uplink shared channel PUSCH, [see attached, machine translation, page 9-10]]), 
determining, based on the at least one CSI-RS resource, the at least one procedure to be applied to the uplink transmission over PUSCH; and 
adjusting the timing of the uplink transmission comprises: 
adjusting the timing of the uplink transmission over PUSCH based on the at least one TA value ([see attached, machine translation, page 10-11]]).
In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3. The motivation for doing so would have been to provide changes the ratio of uplink resources and downlink resources according to uplink traffic results improve carrier aggregation to maximize coverage (D3, page 2]).
 As per Claims 7, 18, D1 doesn’t appear explicitly disclose: wherein determining at least one procedure comprises: 
in response to receiving, from the network device, a configuration for transmissions over PUCCH, 
determining, from the first and second procedures, a third procedure to be applied to an uplink transmission over PUSCH and a fourth procedure to be applied to an uplink transmission over PUCCH based on the configuration; 
determining at least one TA value comprises: 
determining a TA value for the third procedure and another TA value for the fourth procedure; and 
adjusting the timing of the uplink transmission comprises: 
adjusting the timing of the uplink transmission over PUSCH based on the TA value; and 
adjusting the timing of the uplink transmission over PUCCH based on the other TA value.  
However, D3 discloses in response to receiving, from the network device, a configuration for transmissions over PUCCH ([see, e.g., the base station apparatus 1 to demodulate the physical uplink control channel PUCCH and / or the physical uplink shared channel PUSCH, [see attached, machine translation, page 9-10]]), 
determining, from the first and second procedures, a third procedure to be applied to an uplink transmission over PUSCH and a fourth procedure to be applied to an uplink transmission over PUCCH based on the configuration; 
determining at least one TA value comprises: 
determining a TA value for the third procedure and another TA value for the fourth procedure; and adjusting the timing of the uplink transmission comprises: adjusting the timing of the uplink transmission over PUSCH based on the TA value; and adjusting the timing of the uplink transmission over PUCCH based on the other TA value ([see attached, machine translation, page 10-11]]).
In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3. The motivation for doing so would have been to provide changes the ratio of uplink resources and downlink resources according to uplink traffic results improve carrier aggregation to maximize coverage (D3, page 2]).

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over D1, in view of D2, and further in view of Davydov et al. (U.S. Patent Application Publication No. 2018/0248736), (“D4”, hereinafter).
As per Claim 25, D1 and D2 disclose the method of claim 1, and D1 doesn’t appear explicitly disclose: wherein the indication of the at least one SRS resource to be used for the uplink transmission over the PUSCH is received in a downlink control information (DCI) message over a physical downlink control channel (PDCCH).
However, D4 discloses wherein the indication of the at least one SRS resource to be used for the uplink transmission over the PUSCH is received in a downlink control information (DCI) message over a physical downlink control channel (PDCCH) ([see, e.g., wherein the SRS transmission may be selected by the UE 502 based on DCI triggering the SRS transmission, the SRS transmission parameters may include a TA and downlink reference signal (DRS or CRS) for the uplink transmit power (see, [0085-0087], and Fig. 7]), 
In view of the above, having the system of D1 and then given the well-established teaching of D4, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D4. The motivation for doing so would have been to provide overlapping coverage and may coordinate transmissions to a UE results improve network performance at cell edges (D4, [0028]]).
As per Claim 26, D1, D2, and D4 disclose the method of claim 25, and D4 further discloses wherein the DCI message includes an additional field provided in association with the indication of the at least one SRS resource ([see, e.g., wherein the UL DCI in the PDCCH received by the UE, the UL DCI indicate which of the UL PUSCH parameter sets, the UL PUSCH parameter sets with the indication downlink reference signal (e.g. DRS or CRS) [0085-0087], and Fig. 7]), and the additional field includes an identifier identifying the at least one procedure (see, e.g., Each DCI format includes a Radio Network Temporary Identifier (RNTI) that identifies the target UE,  [0024]).  

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over D1, in view of D2, in view of D4, and further in view of ANN et al. (International Patent Application Publication No. WO 2018203680 A1), see, machine translation attached, (“D5”, hereinafter).
As per Claim 27, D1, D2, and D4 disclose the method of claim 25, and D1 doesn’t appear explicitly disclose:  further comprising determining the at least one procedure by reading an identifier of the at least one procedure from a table by indexing into the table using the indication of at the least one SRS resource. 
However, D5 discloses further comprising determining the at least one procedure by reading an identifier of the at least one procedure from a table by indexing into the table using the indication of at the least one SRS resource ([see, e.g., transmit an uplink signal and applying a TA value associated with (or corresponding to) the SRS resource, which identifies the mapped TA process corresponding to the specific SRS resource indicated to sets uplink transmission time, see page 21, started in step S810- in step S815). 
In view of the above, having the system of D1 and then given the well-established teaching of D5, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D5. The motivation for doing so would have been to provide overlapping coverage and may coordinate transmissions to a UE results improve the capacity in the mobile broadband communication (D5, page 11).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over D1, in view of D2, in view of D4, and further in view of Dinan et al. (U.S. Patent Application Publication No. 2015/0139162), (“D6”, hereinafter).
As per Claim 28, D1, D2, and D4 disclose the method of claim 25, and D1 doesn’t appear explicitly disclose: wherein the DCI message includes a timing advance group (TAG) identifier, a first timing advance command, and a second timing advance command, and the method further comprises: associating the uplink transmission over the PUSCH with the TAG identifier; and determining an equation of the at least one procedure based on the first timing advance command or the second timing advance command.
However, D6 discloses wherein the DCI message includes a timing advance group (TAG) identifier, a first timing advance command, and a second timing advance command, and the method further comprises: 
associating the uplink transmission over the PUSCH with the TAG identifier; and 
determining an equation of the at least one procedure based on the first timing advance command or the second timing advance command ([see, [0199-0203], and Fig. 6, 16, a plurality of timing advance command with indicated TAG, upon reception of a timing advance command for a TAG containing the primary cell, the UE may adjust uplink transmission timing for PUCCH/PUSCH/SRS; furthermore, uplink transmission timing of one or more cells in a first timing advance group (TAG) and a second TAG (see, Fig. 5-6). 
In view of the above, having the system of D1 and then given the well-established teaching of D6, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D6. The motivation for doing so would have been to provide timing for uplink transmission results improve power management process in a UE when a UE is power limited. (D6, [0079]).
Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU D BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERHANU D BELETE/Examiner, Art Unit 2468      



/KHALED M KASSIM/Primary Examiner, Art Unit 2468